Electronically Filed
                                                     Supreme Court
                                                     SCPW-14-0000622
                                                     11-APR-2014
                                                     10:38 AM




                         SCPW-14-0000622

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 KELLY H. KAILIEHU, Petitioner,

                               vs.

          THE HONORABLE JUDGE OF THE DISTRICT COURT OF
              THE FIRST CIRCUIT, HONOLULU DIVISION,
                STATE OF HAWAI#I, Respondent Judge,

                              and

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                      (CR. NO. 14-1-000324)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
      Circuit Judge Wilson, assigned by reason of vacancy)

          Upon consideration of petitioner Kelly H. Kailiehu’s

“Petition for Writ of Mandamus Directed to the Honorable Judge of

the District Court of the First Circuit Court, Honolulu Division,

State of Hawai#i, et al.”, filed on March 25, 2014, the documents

attached thereto and submitted in support thereof, and the

record, it appears that petitioner may seek relief from the
circuit court in his criminal case and, therefore, is not

entitled to the requested writ of mandamus at this time.    See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; such writs are

not intended to supersede the legal discretionary authority of

the lower courts, nor are they intended to serve as legal

remedies in lieu of normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied without prejudice.

          DATED: Honolulu, Hawai#i, April 11, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson